Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 16, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  157936                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 157936
                                                                     COA: 328759
                                                                     Kent CC: 15-000869-FC
  JAMAL DEVONTA BENNETT,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the April 17, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1). The appellant shall file a supplemental
  brief within 42 days of the date of this order addressing whether the Court of Appeals
  erred in concluding: (1) that the preserved error in admitting the rap videos was not
  outcome determinative; (2) that the unpreserved error in admitting the gang-affiliation
  testimony was not plain error; and (3) that the erroneously admitted evidence, in
  conjunction with the prosecutor’s argument in closing that this evidence showed the
  “mentality” of defendant and his friends and the “lifestyle” they lived, did not constitute
  impermissible character evidence under MRE 404(a) and People v Bynum, 496 Mich. 610
  (2014).

         In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 16, 2019
           a0109
                                                                                Clerk